MEMORANDUM OPINION
WILLIAM D. QUARLES, JR., District Judge.
Prowess, Inc. (“Prowess”) sued Ray-Search Laboratories, AB (“RaySearch”) and others1 (collectively, the “Defendants”) for patent infringement. A claim construction hearing was held on December 14, 2012 (“Hr’g”). Pending are the Defendants’ motions for leave to file amended answers to the second amended complaint, and counterclaims, and to supplement the record in support of -their opening claim construction brief. Also pending are the disputed claim construction issues. For the following reasons, the Defendants’ motion for leave to file amended answers will be denied; the Defendants’ motion to supplement the record will be granted; and the disputed claims will be construed as discussed herein.
I. Background2
A. The Parties
Prowess is a California healthcare technology company with its principal place of business in Concord,- California. Second Am. Compl. ¶ 1. Prowess and RaySearch, a Swedish healthcare technology company,3 develop software for the optimization of cancer radiation therapy. Second Am. Compl. ¶ 1; RaySearch Answer to Second Am. Compl. ¶ 2. Nucletron manufactures cancer radiation therapy equipment and is allegedly a licensee of RaySearch’s software. Second Am. Compl. ¶ 3; Nucletron Answer to Second Am. Compl. ¶ 3. Effective March 1, 2012, Nucletron was merged into Elekta, Inc. (“Elekta”), a Georgia corporation with its principal place of business in Norcross, Georgia. Nucletron Answer to Second Am. Compl. ¶ 3.4 Philips is a California company with its principal place of business in Cleveland, Ohio. Philips Answer to Second Am. Compl. ¶ 4. Philips manufactures cancer radiation therapy equipment and is allegedly a licensee of RaySearch’s software. Second Am. *644Compl. ¶ 4; Philips Answer to Second Am. Compl. ¶ 4.
B. Radiation Therapy
Radiation therapy for cancer treatment involves shooting a beam of radiation at a tumor to destroy the cancerous cells’ ability to reproduce. Second Am. Compl. ¶ 12. The radiation is emitted from a linear accelerator (“linac”), which is mounted on a gantry — essentially, a rotating base — and equipped with a collimator (“MLC”) whose moving “fingers” form an aperture5 to shape the radiation beam, thereby varying the dose received by the tumor. Second Am. Compl. ¶ 15; Joint Claim Constr. Statement (SEALED) at 1; Popple Decl.6 (SEALED) ¶ 20; Claim Constr. Hr’g Tr. 6:22-25 to 7:1-4, 7:20-22, Dec. 14, 2012 [hereinafter, “Hr’g”].7 Typically, the gantry remains stationary (in a “fixed-field” position) while the radiation is delivered. Popple Decl. (SEALED) ¶ 21.8 In intensity-modulated radiotherapy (“IMRT”), the intensity of the radiation9 is modulated within each delivered field. '008 patent col. 1 11. 64-66. A gantry may also deliver radiation while moving in ares (“intensity modulated arc therapy,” or “IMAT”). See id. col. 2 11. 55-56. In IMAT, the radiation beam remains “on” while the gantry is moving. See Hr’g 7:14-15.
In the process of delivering radiation, adjacent healthy organs and tissue may suffer collateral damage. Second Am. Compl. ¶ 12. To decrease this risk, physicians use computer software to develop treatment plans that adjust the intensity, shape, and angle of the radiation beam. Id. ¶ 13; see also Hr’g 8:6-14. There are two methods of planning radiation treatment: “forward” 10 and “inverse.” Popple Decl. (SEALED) ¶23. “Forward” planning describes a manual “trial-and-error” approach, and is “best suited for cases in which the tumor has a simple shape and is not near any critical organs.” Id. ¶¶ 24-25. By contrast, in “inverse” planning, a radiation oncologist “defines a patient’s critical organs and target tumor and specifies the target dose and dose limitations to surrounding structures.” Id. ¶ 26. The treatment planning system then uses an optimization program to determine optimal treatment “fields” (i.e., beams of radiation from a particular direction). Id.
Prowess alleges that inverse planning treatment was historically “limit[ed],” because optimization programs did not account for specific equipment limitations, or — with respect to the IMAT mode of delivery — the velocity of the MLC leaves and gantry. Second Am. Compl. ¶ 15; see Popple Decl. ¶¶ 27-28. Manual reconfiguration by the individual radiologist was required to render the treatment plan deliverable. See generally Hr’g 9-10.
C. The '008 and '591 Patents
On January 9, 2007 and February 19, 2008, U.S. Patent Nos. 7,162,008 (the “'008 *645patent”) and 7,333,591 (the “'591 patent”) were issued to inventors Matt A. Earl, David M. Shepard, and Xingsheng (Cedric) Yu (collectively, the “inventors”). See generally '008 patent; '591 patent (ECF No. 87-2 (SEALED)).11 According to Prowess, the patents “disclose[] and claim[] innovative and valuable improvements in the process of developing treatment plans using IMAT and IMRT.” Second Am. Compl. ¶¶ 18, 24; see also Hr’g 6:21-22. Specifically, the patents are “directed to methods and software of directly taking machine parameters (i.e., MLC motion speed, gantry speed, and the range of dose rates) into account.” ECF No. 92 (SEALED) at 14 (bold and italic emphasis in original). This technique — which the inventors named “direct aperture optimization” (“DAO”)12
requires just one step: the treatment planner simply enters in the dose prescriptions for the tumor and restrictions for surrounding structures, and the output of the inventors’ patented algorithm is an aperture configuration that is automatically generated by the computer software, ... which is readily deliverable.
ECF No. 92 (SEALED) at 14 (emphasis in original). The invention “allows for” the planning for IMRT, IMAT, or a “new type” of intensity-modulated radiotherapy that combines IMRT and IMAT. ’008 patent col. 2 1. 67 to col. 3 1.3. “Hybrid IMRT” “provides the ability to incorporate into each treatment plan the dosimetric advantages of both IMRT and IMAT.” Id. col. 3 11. 4-6.
The '008 and '591 patents were assigned to the University of Maryland (“UMD”) and exclusively licensed to Prowess. E.g., Hr’g 6:15-20.
D. Procedural History
On May 18, 2011, Prowess filed suit for patent infringement against Nucletron, RaySearch, and Philips Healthcare Informatics, Inc. ECF No. 1. On June 3, 2011, Prowess amended the complaint to add Philips as a defendant. ECF No. 5. On August 19 and 22, 2011, the Defendants answered the amended complaint and counterclaimed. ECF Nos. 13, 14, 17. On September 8, 2011, Prowess answered. ECF Nos. 29-31.
On March 15, 2012, Prowess filed a second amended complaint alleging that Ray-Search “has been and is offering” certain software13 that employs algorithms which infringe upon “most, if not all” of the '008 and '591 patent claims. Second Am. Compl. ¶¶ 19, 25. Prowess further alleged that RaySearch has contributed to infringement of the patents by providing the SmartArc module to radiation therapy equipment manufacturers like Nucletron and Philips. Id. Prowess alleged that Nucletron and Philips are infringing the patents by selling radiation therapy equipment that “includes and employs” RaySearch’s software. Id. ¶¶ 20, 26. Finally, Prowess alleged that the Defendants willfully infringed the patents by “continuing their acts of infringement after having been provided notice of the *646Patent by Prowess.” Id. ¶¶ 21, 27.14 On April 4, 2012, the Defendants answered and counterclaimed, seeking declarations of noninfringement and patent invalidity. ECF Nos. 66-68. On April 30, 2012, Prowess answered. ECF Nos. 70-72.
On September 7, 2012, the parties filed a Joint Claim Construction Statement. ECF No. 91 (SEALED).15 Also on September 7, the parties filed their respective opening claim construction briefs (individually, “opening brief’). ECF Nos. 87 (SEALED), 92 (SEALED). On October 12, 2012, the parties filed their respective responsive claim construction briefs (individually, “responsive brief’). ECF Nos. 105 (SEALED), 106 (SEALED). On October 22, 2012, Prowess moved to strike the Defendants’ responsive brief and requested an expedited briefing schedule. ECF No. 114 (SEALED).16 On November 5, 2012, the Defendants opposed the motion to strike. ECF No. 116. On November 15, 2012, Prowess replied. ECF No. 121.
On November 30, 2012, the Defendants moved for leave to file amended answers and defenses to the second amended complaint, and counterclaims. ECF Nos. 126, 127 (SEALED). On December 13, 2012, the Court denied Prowess’s motion to strike the Defendants’ responsive brief on claim construction. ECF NOS. 146 (SEALED), 147 (SEALED). On December 14, 2012, the Court held a claim construction hearing. ECF No. 148. On December 17, 2012, the Defendants moved to supplement the record in support of their opening brief. ECF No. 14 9. Also on December 17, Prowess opposed the Defendants’ motion for leave to file amended answers. ECF No. 151 (SEALED). On January 7, 2013, the Defendants replied. ECF No. 164 (SEALED). That day, Prowess opposed the Defendants’ motion to supplement the record. ECF No. 168 (SEALED). On January 24, 2013, the Defendants replied. ECF No. 179 (SEALED).
II. The Defendants’ Motions
Before reaching the merits of the claim construction issues, the Court will address the Defendants’ pending motions.
A. Motion for Leave to File Amended Answers and Defenses to the Second Amended Complaint, and Counterclaims
The Defendants seek leave to file amended answers to the second amended complaint, and counterclaims, on the *647grounds that they have “recently learned of facts” that support adding as affirmative defenses and counterclaims inequitable conduct, unclean hands, and infectious unenforceability. See ECF No. 126 at 1. See generally ECF Nos. 126-4, 126-5, 126-6. Prowess contends that the Defendants’ motion “fail[s] to satisfy” the Federal Circuit’s “heightened” standard for proving inequitable conduct, and the Defendants’ other amendments — which are “based entirely” on the inequitable conduct allegations — should be rejected for the same reason. See ECF No. 151 (SEALED) at 1 n. 1, 2-3. Prowess further argues that the Defendants’ evidence of inequitable conduct is insufficient “as a matter of law,” rendering amendment futile. Id. at 3.
The Federal Rules of Civil Procedure create “tension” over the standard applicable to motions to amend pleadings17 when a scheduling order sets a deadline for amendment.18 Specifically, Rule 15(a)(2) instructs the Court to “freely give leave [to amend a pleading] when justice so requires”; under the Rule, a motion to amend should be denied only when “the amendment would be prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the amendment would be futile.”19 On the other hand, Rule 16(b) requires the Court to issue a scheduling order that “limit[s] the time to join other parties, amend the pleadings, complete discovery, and file motions.” Fed.R.Civ.P. 16(b)(1), (3)(A). The schedule “may be modified only for good cause and with the judge’s consent.” Fed. R.Civ.P. 16(b)(4). Although the interplay between these rules is unclear, the Fourth Circuit has clarified that a party must first demonstrate good cause to modify scheduling order deadlines, before also satisfying the Rule 15(a)(2) standard for amendment.20
Here, the November 16, 2011 scheduling order required motions for amendment of pleadings to be filed within 60 days. ECF No. 43 (I.A. 6). On February 28, 2012, the Court granted the parties’ joint motion for leave to extend all deadlines by 30 days. ECF No. 58. The scheduling order was modified for the third time on March 22, 2012. ECF No. 65. The amended order required Prowess to file and serve a second amended complaint on March 21, 2012, and required the Defendants to answer the second amended complaint by April 4, 2012. Id. at 1. The order further provided that, “[a]ll unamended portions of the Scheduling Order ... remain in full effect.” Id. at 3.21
*648Accordingly, the deadline for motions to amend remained 90 days after entry of the initial scheduling order, or February 14, 2012. The Defendants’ motion was filed more than nine months later, on November 30, 2012. ECF No. 126. Thus, the motion may be granted only if the Defendants have — as an initial matter — shown good cause. Nourison, 535 F.3d at 298; see also Cook, 484 Fed.Appx. at 814-15.
Rule 16(b) good cause exists when, inter alia, a party “uneover[s] previously unknown facts during discovery that would support an additional cause of action.” Forstmann v. Culp, 114 F.R.D. 83, 86 n. 1 (M.D.N.C.1987) (quoted and cited in In re Lone Star Indus., Inc. Concrete R.R. Cross Ties Litig., 19 F.3d 1429 (Table), 1994 WL 118475, at *11 (4th Cir.1994)).
“Inequitable conduct is an equitable defense to patent infringement that, if proved, bars enforcement of a patent.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1285 (Fed.Cir.2011) (en banc).22 “Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the [PTO], which includes a duty to disclose ... all information known to that individual to be material to patentability. ...”23 “A patent applicant’s duty to disclose is not limited to disclosing prior art. A patent applicant must disclose any material information to the PTO.” Critikon, Inc. v. Becton Dickinson Vascular Access, Inc., 120 F.3d 1253, 1258 (Fed.Cir.1997).
“To establish unenforceability based on inequitable conduct in the PTO, it must be shown that information material to patentability was withheld from the PTO, or material misinformation was provided to the PTO, with the intent to deceive or mislead the patent examiner into granting the patent.”24 Allegations of inequitable conduct must be pled with particularity. Fed R. Civ. P. 9(b);25 see Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1318 (Fed.Cir.2009).
“Whether inequitable conduct has been pleaded with particularity under Rule 9(b) is a question governed by Federal Circuit law.” Exergen, 575 F.3d at 1318. “[I]n pleading inequitable conduct in patent cases, Rule 9(b) requires identification of the specific who, what, when, where, and how of the material misrepresentation or omission committed before the PTO.” Id. at 1327. The pleading “must [also] include sufficient allegations of underlying facts from which a court may reasonably infer that a specific individual (1) knew of the withheld material information or of the falsity of the material misrepresentation, and (2) withheld or misrepresented this information with a specific intent to deceive the PTO.” Id. at 1328-29 (emphases added). “A reasonable inference is one that is plausible and that flows logically from the facts alleged, in-*649eluding ... objective indications of candor and good faith.” Id. at 1329 n. 5.
The Defendants argue that the proposed amended answers adequately plead inequitable conduct in “over [50] paragraphs of specific details describing multiple material references and prior disclosures of the invention that were ... withheld from the PTO.” ECF No. 127 (SEALED) at 6 (citing ECF Nos. 126-1 to -3, ¶¶ 10-62). The Defendants further argue that the answers “provide enough details regarding the materiality of the references and prior disclosures to enable a court to reasonably infer that the withholding parties acted with the requisite state of mind.” Id. Prowess contends that the Defendants’ motion ignores the “new, strict evidentiary standards” for proving inequitable conduct set forth in Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276 (Fed.Cir.2011) (en banc). ECF No. 151 (SEALED) at 2.26 Prowess further argues that the Defendants have failed to plead inequitable conduct with particularity, and amendment would be futile. Id. at 2-3, 6.
As a preliminary matter, the issue before the Court is whether the Defendants have pled — not proven — inequitable conduct. See Delano Farms, 655 F.3d at 1350; Therasense, 649 F.3d at 1285 (addressing appeal from district court’s award of summary judgment due to inequitable conduct); Pfizer Inc. v. Teva Pharm. USA, Inc., 803 F.Supp.2d 409, 432 (E.D.Va.2011) (“[A]t the pleading stage[,] a party is not required to meet the clear and convincing evidence standard that applies on the merits.”). However, the Court also recognizes its duty after Therasense to “take an active role in examining the propriety of inequitable conduct claims” — a function that “cannot [be] performed]” without “incorporating allegations of the specific elements to be proven on the merits at the pleading stage, albeit at a lower standard of plausibility.” Teva Pharm. USA, 803 F.Supp.2d at 432.
Here, the Defendants seek leave to allege two bases of inequitable conduct in prosecution of the '008 and '591 patents: withholding of references, and withholding of prior “disclosures” of the claimed invention that would anticipate the patent claims. See generally ECF No. 126-1, Countercls. ¶¶ 10-61 [hereinafter, “Countercls.”]27 The Court will address each in turn.
*6501. Withheld References
The Defendants allege that the '008 and '591 patents’ inventors — Earl, Shepard, and Yu — withheld four publications from the PTO during the patents’ prosecution: (1) J. Tervo & P. Kolmonen, A Model for the Control of a Multileaf Collimator in Radiation Therapy Treatment Planning, 16 Inverse Problems 1875 (2000) (“Tervo”); (2) Werner De Gersem et al., Leaf Position Optimization for Step-and-Shoot IMRT, 51 Int’l J. Radiation Oncology 1372 (2001) (“De Gersem”); (3) Paul S. Cho & Robert J. Marks II, Hardware-Sensitive Optimization for Intensity Modulated Radiotherapy, 45 Physics Med. & Biology 429 (2000) (“Cho & Marks”); and (4) Johan Lof, Development of a General Framework for Optimization of Radiation Therapy, Stockholm (2000) (the “Lof thesis”) (collectively, the “withheld references”). Countercls. ¶¶ 11-14. The Defendants assert that they did not learn of this alleged misconduct until the inventors’ October and November 2012 depositions. See generally ECF No. 127 (SEALED) at 2-3.
a. Materiality
The Defendants allege that the withheld references are “but-for material” to the patentability of “the claims of the '008 and '591 patents” because — like the patents — the references are “related to” the optimization of radiation treatment plans wherein the constraints of the machine are directly considered. Countercls. ¶¶ 21, 26, 33. The Defendants further allege that the withheld references “directly contradict” statements made to the PTO during prosecution of the '008 patent, in that “[i]t was repeatedly argued” to the Office that prior art did not disclose one-step optimization. Id. ¶¶ 21, 28; see also id. ¶¶ 29-33. The Defendants conclude that the PTO “would not have allowed the claims of’ either patent had it been aware of these withheld references. E.g., id. ¶¶ 24, 26.
As discussed above, Rule 9(b) requires allegations of inequitable conduct to include “identification of the specific who, what, when, where, and how” of the material omission committed before the PTO. Exergen, 575 F.3d at 1327. To satisfy the first element, the pleading must name the person who knew of the material information and deliberately withheld or misrepresented it. See id. at 1329. To plead the “what” and “where” of the material omissions, the pleading must identify “which claims, and which limitations in those claims, the withheld references are relevant to, and where in those references the material information is found.” Id.28 To allege “why” the withheld information was material and not cumulative — and “how” an examiner would have used the information in assessing patentability — the pleading must also indicate “the particular claim limitations, or combination of claim limitations,” that are supposedly absent from the information of record. M29 Factual deficiency as to any of the above elements is “fatal under Rule 9(b).” Id. at 1330.
*651Assuming that the withheld disclosures are prior art,30 the Defendants have not identified which patent claims the references are relevant to, or which claim limitations are absent from the information of record. Cf. Exergen, 575 F.3d at 1329.31 Further, that the withheld references arguably “contradict” statements made during prosecution of the '008 patent, see Countercls. ¶¶ 21, 28-33, does not salvage the Defendants’ motion. In support of this argument, the Defendants cite sections of the Manual of Patent Examining Procedures (the “MPEP”) regarding the duty to disclose information material to patentability,32 as well as 37 C.F.R. § 1.5633 (Rule 56). E.g., Countercls. ¶ 10. But the MPEP is not binding on this Court,34 and the Federal Circuit has expressly declined to adopt Rule 56 as a definition for inequitable conduct. See Therasense, 649 F.3d at 1295 (“Because Rule 56 sets such a low bar for materiality, adopting this standard would inevitably result in patent prosecutors continuing the existing practice of disclosing too much prior art of marginal relevance and patent litigators continuing to charge inequitable conduct in nearly every case as a litigation strategy.”).
Thus, the Defendants have failed to plausibly allege, with particularity, that the withheld references are material. Their motion fails for this reason alone. Exergen, 575 F.3d at 1330.
b. Knowledge and Intent
In addition to showing materiality, the pleading “must include sufficient allegations of underlying facts from which a court may reasonably infer that a specific individual (1) knew of the withheld material information or of the falsity of the material misrepresentation, and (2) withheld or misrepresented this information with a specific intent to deceive the PTO.” Exergen, 575 F.3d at 1328-29 (emphases added).
*652The Defendants allege that the inventors “knew of’ Tervo and De Gersem “at least as early as September 26, 2001,” as they cited the publications in an article they coauthored that was received for publication on that date;35 the inventors “knew of’ Cho & Marks by February 4, 2003, as they cited the publication in an article “created” for an American Association of Physicists in Medicine (“AAPM”) summer program (the “Summer School Paper”)36; and “at least” Shepard and Yu “knew of’ the Lof thesis at some time “before the issuance of the '008 and '591 patents.” Countercls. ¶¶ 15-17.37 The '008 patent application was filed on December 3, 2002; the '591 patent application was filed on October 27, 2006. See generally '008 and '591 patents.
In addition to alleging prior knowledge of the existence of the withheld references, the Defendants allege that the inventors knew the references contained material information. Specifically, the Defendants allege that the inventors “knew” Tervo and De Gersem were material to the patentability of the '008 and '591 patent claims, because the 2002 Turnkey article referenced Tervo and De Gersem in addition to T. Bortfeld et al., X-Ray Compensation with Multileaf Collimators, 28 Int’l J. Radiation Oncology 713 (1994) (“Bortfeld”), but only disclosed the latter to the PTO. Countercls. ¶¶ 22-24.38 The Defendants also allege that the Summer School Paper evidences knowledge of materiality as to Cho & Marks, because page 3 of the Summer School Paper cited Cho & Marks in noting that, “[b]ecause the leaf-sequencing is constrained by the delivery hardware, a large number of complex field shapes are often needed,” which could “lead to a loss in efficiency and an increase in collimator artifacts.” Id. ¶25. Finally, “[a]t least” Shepard and Yu knew the Lóf thesis was material, because the Lóf thesis was cited as the first reference in the White Papers describing the technology at issue here (direct machine parameter optimization). Id. ¶ 27.
The Court will assume, for purposes of this analysis, that the Defendants have adequately alleged the inventors’ knowledge of the withheld material information. Without elaboration, the Defendants assert that “the only reasonable inference” to be drawn from the above *653facts39 is that the references were withheld “with the specific intent to deceive the [PTO].” Countercls. ¶¶34, 36, 38, 40.40 However, “[t]he mere fact that an applicant disclosed a reference during prosecution of one application, but did not disclose it during prosecution of a related application, is insufficient to meet the threshold level of deceptive intent required to support an allegation of inequitable conduct.” 575 F.3d at 1331. It follows, then, that the mere fact that an inventor cited a reference in a publication predating a patent, but did not disclose the reference as prior art regarding the patent, is insufficient to show that the inventor acted with the specific intent to deceive. Certainly, no facts suggest that the specific intent to deceive is “the single most reasonable inference” to be drawn from the facts alleged. See Therasense, 649 F.3d at 1290.41
2. Prior “Disclosures” of the Claimed Invention that Would Anticipate the Patents
The Defendants allege that Yu “disclosed the claimed invention’ ”42 to Elekta “several times” before the '008 and '591 patent applications were filed, including at an IMRT Consortium in “April or May” 1999 and during a July 21, 1999 presentation (the “1999 Elekta disclosures”). Countercls. ¶41. Yu — acting alone “or” with Shepard — also “disclosed the claimed invention” to Philips and Elekta employees, including Doctor Todd McNutt, at ASTRO and AAPM Annual Meetings in “either 2000 or 2001” (the “2000/2001 Philips and Elekta disclosures”). Id. ¶¶ 46, 50. Yu and Shepard “disclosed the claimed invention” to Nucletron employees Jaap Pijpelink and Kate Driggers during a September 13, 2001 presentation at the University of Maryland (the “2001 Nucletron disclosures”). Id. ¶54. Finally, “[u]pon information or belief,” Yu — alone “or” with Doctor Sarfaraz — “disclosed the claimed invention” to Dean Renner, the owner of Math Resolutions, sometime “before the patent applications ... were filed” (the “Math Resolutions disclosures”). Id. ¶ 58.
a. Materiality
The Defendants allege that the above disclosures of “the claimed invention” are “but-for material” to the patentability of “the '008 and '591 patents”43 because they were not the subject of any nondisclosure or confidentiality agreements and would anticipate the claims of the patents for purposes of 35 U.S.C. *654§ 102(a).44 Countercls. ¶¶ 43-44, 47-48, 51-52, 55-56, 59-60.
Under 35 U.S.C. § 102(a), a person shall be entitled to a patent unless, inter alia, the invention was “known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.” 35 U.S.C. § 102(a)(1); see also supra note 44. To be anticipatory, a single prior art reference must “expressly or inherently disclose each claim limitation.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1334 (Fed.Cir.2008). Anticipation further requires the presence of “all elements of a claimed invention arranged as in the claim.” Id. at 1334-35. “[T]he dispositive question regarding anticipation [is] whether one skilled in the art would reasonably understand or infer from a [prior art reference]” that every claim element is disclosed in that reference. In re Baxter Travenol Labs., 952 F.2d 388, 390 (Fed.Cir.1991).
Here, the Defendants have failed to allege the form — let alone the content — of the information allegedly disclosed by the inventors to Elekta, Philips, and Nucletron employees between 1999 and 2001. See generally Countercls. ¶¶ ¶¶ 41, 46, 50, 54, 58. The Defendants’ conclusionary statement that the disclosures “anticipated the claims of the patents”45 does not suffice, for “[a] pleading that simply avers the substantive elements of inequitable conduct, without setting forth the particularized factual bases for the allegation, does not satisfy Rule 9(b).” Exergen, 575 F.3d at 1326-27. Without any specific factual allegations as to what was said or shared, this Court cannot reasonably infer that the disclosures are but-for material because they anticipated the patents in suit,
b. Knowledge and Intent
Without elaboration, the Defendants assert that “the only reasonable inference” to be drawn from the above facts is that the inventors did not disclose to the PTO the 1999 Elekta disclosures, the 2000/2001 Philips and Elekta disclosures, the 2001 Nucletron disclosures, or the Math Resolutions disclosures to “deceive the [PTO].” Countercls. ¶¶ 45, 49, 53, 57, 61. As discussed above, the Defendants’ conclusionary assertion that the inventors intended to deceive the PTO is insufficient under Rule 9(b).
Contrary to Prowess’s suggestion,46 the Defendants need not prove — at this stage in the proceedings — that inequitable conduct occurred. However, the Defendants must satisfy their burden of pleading, with particularity, the who, what, when, where, and how of the alleged misconduct, as well as facts from which this Court could infer that the inventor(s) who allegedly withheld or misrepresented the relevant information *655did so knowingly and with the specific intent to deceive. See generally Exergen, 575 F.3d at 1327-29. The Defendants have failed to carry this burden. Accordingly, they have not shown good cause to amend the scheduling order. See Fed. R.Civ.P. 16(b)(4); Cook, 484 FecLAppx. at 814-15; Forstmann, 114 F.R.D. at 86 n. I.47 Their motion for leave to amend will be denied.48
B. Motion to Supplement the Record in Support of Opening Brief
The Defendants move to supplement the record in support of their opening claim construction brief to include a PowerPoint presentation (the “PowerPoint”) 49 produced by counsel for Shepard and Prowess during Shepard’s November 28, 2012 deposition. See generally ECF Nos. 149, 149-1. The Defendants argue that supplementation is appropriate because Prowess — which had control over the PowerPoint through its representation of Shepard — would not be prejudiced by the document’s addition to the record, and because the PowerPoint — which was presented to the PTO examiner during prosecution of the '008 patent — is relevant to claim construction. ECF No. 149-1 ¶ 10. Prowess objects that the motion is “untimely and improper,” and “will only serve to delay judicial proceedings and prejudice Prowess.” ECF No. 168 (SEALED) at 1-2.
When ruling on a motion to supplement, courts should consider the harm, if any, that would result from supplementation, and whether the proposed evidence “enhances the Court’s truth-finding function.” StemCells, Inc. v. Neuralstem, Inc., Nos. 8:06-CV-01877-AW, 8:08-CV-02664-AW, 8-.08-CV-01173-AW, 2012 WL 1184545, at *8 (D.Md. Apr. 6, 2012).50
*656Shepard was first made available for deposition on November 28, 2012. ECF No. 149-1 ¶ 6. The PowerPoint was produced during the afternoon session. M51 At the deposition, Shepard testified about the origins and purpose of the PowerPoint, id. ¶ 7:
Q: You have been handed, Dr. Shepard, Exhibit Number 25, which bears the Bates stamp number SHEP876 through 929. This was provided to us a short while ago today during the deposition. Do you recognize this?
A: Yes.
Q: And this is what you presented to the U.S. PTO at one of your meetings with the examiner, isn’t that correct? A: I believe that’s correct, yes.
Q: And this is something that was prepared by you or under your supervision? A: Yes.
Q: And what was your purpose in preparing this?
A: If my recollection is correct about this, specifically, file, I don’t know if this is exactly the presentation but it’s certainly close to the presentation that was given to — after the objections that were raised about the Carol patent, we met with the patent office, described to the representative—
Q: The examiner?
A: — examiner, what our patent was about and how it’s differentiated from the Carol patent.
Q: Okay. And was — are the statements that you’ve made in this document true and accurate to the best of your belief? A: Yes. Sorry. Yes.
Q: Okay.
ECF No. 168 (SEALED), Ex. 6 221:22 to 223:1-7. During the January 3, 2013 deposition of UMD’s outside counsel Susan Pan, who prosecuted the '008 and '591 patents before the PTO, Pan testified that she could not recall whether the PowerPoint had been given to the examiner:
Q. Ms. Pan, I have handed you what’s marked as Pan Exhibit 16 which David Shepard testified was the power point presentation made to the USPTO on October 6, 2005. Feel free to take a look at it and then tell me if you recognize it.
A. I can’t say that it’s ringing any bells in my mind.
Q. We’re going to proceed under the assumption that David Shepard testified accurately.
Q. Do you know how much time the inventors spent putting this power point together?
A: No. I have no idea.
Q. Do you know if anyone authored this power point other than David Shepard and Matthew Earl as is indicated on the first page?
A. I wouldn’t know.
Q. Well, if you had an inkling that someone else participated, would you have inquired?
A. For the power point?
Q. Yes.
A. You mean like if an administrative assistant helped them?
*657Q. No. If someone had actually authored the substance other than Mr. Shepard and Mr. Earl.
A. I don’t believe it would have crossed my mind.
Q. Who made this power point presentation to the examiner?
A. I don’t recall.
Q. Fair to assume that you have not seen this power point presentation before you met with the inventors the day of the presentation?
A. I don’t see it — it’s a very long power point. Very long. And typically examiner interviews are only an hour or so. So I don’t know if this was what was presented at the examiner interview. I don’t recall seeing this power point.
Q. Well, you saw a reference in the record to the power point, didn’t you? A. Yes. But nothing ties this to the application in any way.
Q. You mean other than Mr. Shepard’s testimony?
A. I don’t know what Mr. Shepard has testified to.
Q. I’m asking you to assume that he testified he did make this presentation. A. Okay.
Q. So with that assumption in mind, would you have made this presentation to the USPTO as well as Mr. Shepard? A. I don’t believe I — I don’t believe I would have.
ECF No. 168 (SEALED), Ex. 7 119:19 to 121:22.
At the December 14, 2012 claim construction hearing, the Defendants orally moved to supplement the record to include the PowerPoint. ECF No. 149-1 ¶ 8; see Hr’g Tr. 81:3-5. The motion to supplement was filed three days later. ECF No. 149. Prowess objects to the motion on three grounds, none of which is persuasive.
First, Prowess argues that the motion is untimely because the PowerPoint was in the Defendants’ possession for “weeks” before the claim construction hearing, but “at no point” did the Defendants seek a stipulation from Prowess to supplement their claim construction evidence or move for leave to amend their claim construction statement and chart. ECF No. 168 (SEALED) at 1; see id. at 6. The PowerPoint was produced to the Defendants on November 28, 2012; the Defendants moved orally to supplement the record to include the document just over two weeks later. ECF No. 149-1 ¶ 6; Hr’g Tr. 81:3-5. In a case that has been pending for more than two years, a two-week response time is hardly dilatory.
Next, Prowess argues that the Defendants’ motion should be denied because the PowerPoint is not “intrinsic” evidence. ECF No. 168 (SEALED) at 7-9.52 Specifically, Prowess asserts that *658Shepard “could not confirm” whether the PowerPoint is the same document he showed to the examiner; Pan did not recall the PowerPoint at all; and the PowerPoint was never released to the public. Id. Because extrinsic evidence is “significantly less useful” than intrinsic evidence, Prowess concludes that the PowerPoint “is not helpful to this Court.” Id. at 8-9. Even assuming that the PowerPoint is not intrinsic evidence, Prowess’s argument fails: extrinsic evidence is routinely useful to “show what was then old, to distinguish what was new, and to aid the court in the construction of the patent.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed.Cir.1995) (internal quotation marks omitted), aff'd, 517 U.S. 370, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996).
Prowess’s final argument — that supplementation would be “futile” because the PowerPoint “does not show- any disavowal of claim scope, and therefore cannot change the plain and ordinary meaning of [the disputed] terms” — is also wrong. ECF No. 168 (SEALED) at 9 (emphasis in original). Reference to the PowerPoint may ultimately be unnecessary. However, the Defendants need only show that the document may aid in the Court’s truth-finding function and- that consideration of the PowerPoint, to the extent it is warranted, would not \ prejudice Prowess. StemCells, 2012 WL 1184545, at *8. The PowerPoint was written by two of the three inventors of the patents in suit, and was presented to the patent examiner during prosecution of one of those patents in support of the inventors’ arguments as to DAO’s novelty. See ECF No. 149-2 at 29-55; ECF No. 168 (SEALED), Ex. 6 221:22 to 223:1-7. Accordingly, it is — at the very least — extrinsic evidence that could be helpful to the Court. Moreover, Prowess has had access to the PowerPoint since Shepard produced it seven months ago. Thus, the possibility of prejudice to Prowess is de minimis.
The Defendants’ motion to supplement the record will be granted.
III. Claim Construction
A. Legal Standards
1. Claim Construction Generally
Claim construction is a question of law, to be determined by the court. Markman v. Westview Instruments, Inc., 517 U.S. 370, 384, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996). Specifically, “[c]laim construction is a matter of resolution of disputed meanings and technical scope, to clarify and when necessary to explain what the patentee covered by the claims, for use in the determination of infringement. It is not an obligatory exercise in redundancy.”53 Therefore, “district courts are not ... required to construe every limitation present in a patent’s asserted claims.” 02 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed.Cir.2008). For instance, terms that are “commonplace” or that “a juror can easily use [ ] in her infringement fact-finding without further direction from the court” need not be construed because they “are neither unfamiliar to the jury, confusing to the jury, nor affected by the specification [54] *659or prosecution history [55].”56
“Although a claim is not to be construed in light of the accused device, it must inevitably be construed in the context of the accused device.” Pulse Med. Instruments, Inc. v. Drug Impairment Detection Servs., Inc., No. DEC 07-1388, 2009 WL 6898404, at *2 (D.Md. Mar. 20, 2009). “It is only after the claims have been construed without reference to the accused device that the claims, as so construed, are applied to the accused device to determine infringement.” SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1118 (Fed.Cir.1985) (en banc) (emphasis in original).
“It is a bedrock principle of patent law that the claims of a patent define the invention to which the patentee is entitled the right to exclude.”57 Thus, when construing a claim, a -court should give its words their “ordinary and customary meaning” as would be understood by “a person of ordinary skill in the art in question at the time of the invention.”58
“The claim should be read within the context of the entire patent, including the specification.” Pulse, 2009 WL 6898404, at *2. The specification “is always highly relevant to the claim construction analysis. Usually it is disposifive; it is the single best guide to the meaning of a disputed term.”59 “The specification functions as a dictionary to explain the claimed subject matter and define the terms used in the claims[, but] is to be used only to interpret words or phrases of a patent claim, not to add to, or detract from, the language of the claims.”60 “In some instances, the ordinary meaning of a claim as understood by a person of skill in the art will be readily apparent from the words themselves and in those situations, general language dictionaries may be of assistance.” Pulse, 2009 WL 6898404, at *2 (citing Phillips, 415 F.3d at 1314).
“In addition to consulting the specification ... a court should also consider the patent’s prosecution history, if it is in evidence.” Phillips, 415 F.3d at 1317 (internal quotation marks omitted). “The prosecution history limits the interpretation of claim terms so as to exclude any interpretation that was disclaimed during prosecution.”61 “Yet because the prosecution history represents an ongoing negotiation between the PTO and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the specification and thus is less useful for claim construction purposes.” Phillips, 415 F.3d at 1317.
*660“In most situations, an analysis of the intrinsic evidence alone mil resolve any ambiguity in a disputed claim term. In such circumstances, it is improper to rely on extrinsic evidence.” Vitronics, 90 F.3d at 1583. However, extrinsic evidence, including expert and inventor testimony, dictionaries, and learned treatises,
may be helpful to explain scientific principles, the meaning of technical terms, and terms of art that appear in the patent and prosecution history. Extrinsic evidence may demonstrate the state of the prior art at the time of the invention. It is useful to show what was then old, to distinguish what was new, and to aid the court in the construction of the patent.
Markman, 52 F.3d 967, 980 (Fed.Cir.1995) (internal quotation marks omitted), aff'd, 517 U.S. 370, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996). “In sum, extrinsic evidence may be useful to the court, but it is unlikely to result in a reliable interpretation of patent claim scope unless considered in the context of the intrinsic evidence.” Phillips, 415 F.3d at 1319.
2. Indefiniteness
The issue of claim indefiniteness is “inextricably intertwined with claim construction.” Energizer Holdings, Inc. v. Int’l Trade Comm’n, 435 F.3d 1366, 1368 (Fed.Cir.2006) (internal quotation marks omitted). “[DJetermination of claim indefiniteness is a legal conclusion that is drawn from the court’s performance of its duty as the construer of patent claims.” Exxon Research & Eng’g Co. v. United States, 265 F.3d 1371, 1376 (Fed.Cir.2001) (internal quotation marks omitted). The Court begins by recognizing that every patent’s specification must “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor ... regards as the invention.” 35 U.S.C. § 112(b). “Because the claims perform the fundamental function of delineating the scope of the invention, the purpose of the definiteness requirement is to ensure that the claims delineate the scope of the invention using language that adequately notifies the public of the patentee’s right to exclude.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed.Cir.2005) (internal citations omitted).
“In the face of an allegation of indefiniteness, general principles of claim construction apply.” Datamize, 417 F.3d at 1348. “Only claims “not amenable to construction’ or ‘insolubly ambiguous’ are indefinite.” Id. at 1347. Thus, a construed claim can be indefinite if the construction remains insolubly ambiguous, meaning that it “fails to provide sufficient clarity about the bounds of the claim to one skilled in the art.” Star Scientific, Inc. v. R.J. Reynolds Tobacco Co., 655 F.3d 1364, 1373 (Fed.Cir.2011). But, a claim term may be definite even when discerning the meaning is a “formidable [task] and the conclusion may be one over which reasonable persons will disagree.” Source Search Techs., LLC v. Lending-Tree, LLC, 588 F.3d 1063, 1076 (Fed.Cir.2009) (internal quotation marks omitted).
B. Analysis
The parties principally dispute whether the relevant claims require participation by a “user,” and availability of a “hybrid” mode of planning and delivery. Because the disputed terms are interspersed throughout the claims of the '008 and '591 patents,62 the Court’s analysis will proceed by term, in the order set forth in the *661parties’ Joint Claim Construction Statement (ECF No. 91 (SEALED)). Differences in proposed constructions will be emphasized by underlining.
1. “radiation output”
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
radiation output measure of the rate of radiation measure of the rate of radiation delivered by the linac according to delivered by the linac _the linac’s constraints_ _
The term “radiation output” appears in Claim 23 of the '008 patent, which claims “[t]he medium of claim 22, wherein the limitation on operations of the linear accelerator comprise at least one of: a radiation output, a minimal accurate dose amount and a conveyance speed for the linear accelerator.” '008 patent col. 12 11. 26-29 (emphasis added).63 The parties agree that radiation output refers to a “rate” of radiation,64 which is “a measure of unit as a function of time.”65 The parties also agree that “radiation output” refers to a “measure of the rate of radiation delivered by the linac.”
The parties dispute whether the rate is delivered by the linac “according to the linae’s constraints.” Prowess principally argues that the intrinsic record supports adding “according to the linac’s constraints” to the construction because the claim language is “directed to a term on the operations of the linear accelerator,” and one of ordinary skill in the art would “understand” that linacs “differ in their ability to dynamically adjust dose rates.” Prowess’s Opening Br. (SEALED) at 47. The Defendants contend that “[t]hose familiar with radiation treatment planning ... understand that the user or planner can freely designate parameters, such as the radiation output, when creating a plan.” Defendants’ Opening Br. (SEALED) at 30.
The Defendants’ construction is correct. That linacs are subject to delivery constraints is a central focus of the '008 and '591 patents. According to the '008 patent *662specification, prior art did not account for the delivery constraints “imposed by” the design of various components of the linac. '008 patent col. 2 11. 48-52. Its failure to do so resulted in “complex” and often “inefficient” treatment plans. Id. col. 2 11. 51-52. The “purpose” of the claimed invention was to “enable a single planning system to plan for different modes of IMRT delivery and to simplify the planning and delivery of IMRT.” Id. col. 3 11. 15-17. Accordingly, the invention considers “all delivery constraints” in the process of optimizing the shapes and corresponding weights of the apertures. Id. col. 3 11. 20-26.66 The output of the algorithm is a set of deliverable apertures and their weights, which are transferred to the linac’s control system for delivery to the patient. Id. col. 3 11. 58-61.
In other words, the invention incorporates — rather than eliminates — the delivery constraints to which all linacs are subject. By definition, a linac can only deliver radiation that meets these constraints; it cannot, by contrast, deliver what it cannot deliver. Because “radiation output” refers to a “measure of the rate of radiation delivered by the linac,” and linacs are necessarily subject to the very delivery constraints that the invention claims to directly take into account, Prowess’s proposed construction is redundant. The Court will construe “radiation output” to mean “measure of the rate of radiation delivered by the linac.”
2. “minimal accurate dose amount”
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
minimal accurate minimum amount of dose to pro- minimum amount of dose to dose amount duce an accurate beam according produce an accurate beam _to the linac’s constraints_
The phrase “minimal accurate dose amount” also appears in dependent Claim 23 of the '008 patent, which asserts: “[t]he medium of claim 22, wherein the limitation on operations of the linear accelerator comprise at least one of: a radiation output, a minimal accurate dose amount and a conveyance speed for the linear accelerator.” '008 patent col. 12 ll. 26-29 (emphasis added). The parties agree that “minimal accurate dose amount” refers to the “minimum amount of dose to produce an accurate beam.”
The parties dispute whether the minimum amount of dose to produce an accurate beam must be delivered “according to the linac’s constraints.” Prowess argues that claim language supports adding “according to the linac’s constraints” to the construction because the claim is “directed to a term on the operations of the linear accelerator,” and linacs “differ in their ability to dynamically adjust dose rates.” Prowess’s Opening Br. (SEALED) at 49. The Defendants contend that “[t]hose familiar with radiation treatment planning ... understand that a user or planner can freely designate parameters, such as the minimum dose rate setting, when creating a plan.” Defendants’ Opening Br. (SEALED) at 30.
The Defendants’ construction is correct. Namely, Prowess’s construction is unnecessary because the newness of the claimed *663optimization method — emphasized throughout the specification — is that it directly considers “all delivery constraints” in generating a treatment plan. E.g., '008 patent col. 3 11. 15-27. Accordingly, the minimum amount of dose to produce an accurate beam, delivered by the linac, must necessarily meet the linac’s limitations. The Court will construe “minimal accurate dose amount” to mean “minimum amount of dose to produce an accurate beam.”
3. “objective function”
Claim Language Prowess’s Proposed Construction The Defendants’ Proposed Construction
objective junction mathematical function expressing a set of conditions to be optimized a mathematical function expressing a set of user-defined clinical objectives of the treatment plan to be optimized_
The term “objective function” appears in Claims 1, 7, 9, 10, 12, 14, 16-18, 20, and 25.67 Claim 1 asserts
[a] method for planning radiation treatment of a target area ... said method comprising evaluating the initial radiation to the patient against an objective function; altering the initial aperture configuration based on the geometric constraints of the collimator; calculating an altered radiation dose distribution to the patient based on the altered aperture configuration and reevaluating the altered radiation output against the objective function; re-altering the altered aperture configuration; re-calculating the altered radiation dose distribution to the patient and re-evaluating the altered radiation output for the re-altered aperture configuration until the objective function is satisfied, wherein the objective function scores the radiation treatment plan quality and is a function of the altered radiation dose distribution at a given iteration. ...
'008 patent cols. 9-10 (emphases added). The parties agree that “objective function” relates to a “mathematical function” reflecting certain conditions (or “objectives”) “to be optimized.” They dispute whether the set of conditions expressed by the mathematical function, to be optimized by that function, is necessarily user-defined.
Prowess contends that: (1) “nothing in the claims” requires “anything” to be performed by a user; (2) when the applicants intended a claim element to require a “user,” they expressly included such a term; and (3) Claim 20 of the '008 patent “makes clear” that a computer-readable medium can be encoded with a computer program to execute the claimed steps. Prowess’s Opening Br. (SEALED) at 14. The Defendants object that “[t]hose of ordinary skill in the art of radiation treatment planning understand an objective function to be a function that is to be minimized during the treatment plan optimization process, and is defined by the clinical objectives as set forth by the planner.” Defendants’ Opening Br. (SEALED) at 24.
The word “user” does not appear in any of the '008 or '591 patent claims. See generally '008 and '591 patents. However, the claims “should be read within the context of the entire patent, including the specification.” Pulse, 2009 WL 6898404, at *2. Contrary to Prowess’s suggestion, see Prowess’s Opening Br. (SEALED) at *66416, the specification refers to user participation. Figure 1 of the '008 patent, which “shows a flow chart of the DAO procedure,”68 is illustrative:
[[Image here]]
Although the Figure does not expressly indicate what steps, if any, involve user participation, the text of the patent’s specification does:
*665In a first step 60, the mode of delivery is selected. The modes of delivery include IMRT, IMAT, or hybrid IMRT. If fixed field IMRT or hybrid IMRT is selected, in a step 61, the user must select the delivery angles and the number of apertures assigned to each angle. Then one proceeds to step 62a if one selected hybrid IMRT in a step 60. Otherwise, if one selected fixed field IMRT in a step 60, then one proceeds immediately to a step 63. If the user selects IMAT in a step 60, then the user proceeds immediately to step 62a.
In a step 62a, one must select the number of arcs and the range for each arc. After the consideration factors (the delivery angles and number of apertures assigned to each angle for DIRT or the number of arcs and range for each arc for IMAT) are entered, in a step 62b, the treatment planning system automatically calculates evenly spaced radiation beams to approximate the range of rotation of the gantry. Hybrid IMRT required both steps 61 and 62 to account for the combined use of fixed field and arced delivery.
In a step 63, each field is divided into a grid of discrete pencil beams and the dose distribution for each pencil beam is computed. The MLC delivery constraints for fixed field delivery are determined in a step 64. For rotation delivery in a step 64, the constraints associated with rotational delivery are also determined to ensure not only coordination of MLC movement with radiation delivery, but also the synchronization of radiation delivery and gantry rotation.
See '008 patent col. 6 11. 23-49 (italicized emphases added). Of particular relevance here, the specification continues:
In a step 65, the user defines the clinical objectives of the treatment plan. These clinical objectives are used to score the quality of the treatment plan throughout the optimization process. The treatment plan quality can be scored by an objective function that reduces the treatment plan into a single numerical value. The objective function can be, by way of example only, a least-square dose difference objective between the desired dose and the achieved dose. The objective function can also be based on dose volume histograms (DVH) or biological based parameters.
The optimization process begins in a step 66, where the treatment planning system assigns an initial aperture shape for each beam angle.
Id. col. 6 ll. 50-62 (italicized emphases added). Before reciting the claims, the specification provides, “[wjhile the disclosure above describes the invention in detail ... it will be apparent to one of ordinary skill in the art that various changes and modifications can be made therein without departing from [its] spirit and scope.” Id. col. 9 ll. 32-36.
“When consulting the specification to clarify the meaning of claim terms, courts must take care not to import limitations into the claims from the specification.” Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282, 1288 (Fed.Cir.2009). Thus, when the specification describes a single embodiment to enable the invention, the Court will not limit broader claim language to that application “unless the patentee has demonstrated a clear intention to limit the claim scope using words or expressions of manifest exclusion or restriction.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed.Cir.2004) (internal quotation marks omitted); see id. at 907-08 (citing Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1301 (Fed.Cir.1999), Gen. Am. Transp. Corp. v. Cryo-Trans, Inc., 93 F.3d *666766, 770 (Fed.Cir.1996), and Modine Mfg. Co. v. U.S. Int’l Trade Comm’n, 75 F.3d 1545, 1551 (Fed.Cir.1996) as examples where the Federal Circuit “interpreted the pertinent claim language narrowly, not merely because the specification did not describe a broader embodiment, but because the specification ... made clear that the invention was limited to a particular structure”).
Here, the description of the invention, as it pertains to how the “objective function” is generated, is detailed and unequivocal. Step 65 of the DAO procedure — entitled “Decide upon clinical objectives” — is explained as follows: “In a step 65, the user defines the clinical objectives of the treatment plan.” '008 patent col. 6 11. 50-51 (italicized emphasis added). These user-defined clinical objectives are, in turn, used to score the quality of the treatment plan by the objective function. Id. col. 6 11. 51-54. The Defendants’ proposed construction incorporates this express limitation; Prowess’s does not.69 Thus, the Defendants’ construction is correct. The Court will construe “objective function” to mean “a mathematical function expressing a set of user-defined clinical objectives of the treatment plan to be optimized.”
4. “providing a signal”
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
providing a No construction required — plain Cannot be construed — insolubly signal_and ordinary meaning_ambiguous_
The term “providing a signal”' appears in Claims 9 and 10. Both depend from Claim 8, which in turn depends from Claim 1. Claim 9 asserts “[t]he method of claim 8, further comprising providing a signal for at least one optimized aperture size once the, objective function is satisfied.” '008 patent col. 10 11. 42-44 (emphasis added). Claim 10 asserts “[t]he method of claim 8, further comprising providing a signal for at least one optimized aperture weight once the objective function is satisfied. Id. col. 10 11. 45-47 (emphasis added).
Prowess argues that “providing a signal” requires no construction because it has a plain and ordinary meaning. Prowess’s Opening Br. (SEALED) at 26. The De*667fendants assert that neither patent “describes” any such signal, and it is unclear what would provide the signal and to what or to whom it would be provided. Defendants’ Opening Br. (SEALED) at 40. The Defendants conclude that the term is “insolubly ambiguous and not amenable to construction.” Id.
A claim is definite if “one skilled in the art would understand the bounds of the claim when read in light of the specification.” Exxon Research & Eng’g, 265 F.3d at 1375. A construed claim can be indefinite if the construction remains insolubly ambiguous, meaning that it “fails to provide sufficient clarity about the bounds of the claim to one skilled in the art.” Star Scientific, 655 F.3d at 1373. A claim is not indefinite merely when discerning the meaning poses a “formidable [task]” and the conclusion “may be one over which reasonable persons will disagree.” Source Search Techs., 588 F.3d at 1076 (internal quotation marks omitted).
Claims 9 and 10 do not define “providing a signal”; however, the specification sheds light on the term’s meaning. The detailed description of the invention explains:
[a]t a given time during the delivery of radiation to a patient, the [Linac Control System, or “LCS”] is receiving information on dose delivery from the dose control unit. The LCS also receives information in real-time from the MLC position sensors. The LCS compares the dose delivery information from both the MLC controller and the dosimetry system controller with the prescription. Depending on the result of the comparison, the LCS may respond in a variety of manners. For example, the LCS may send a signal to the beam triggering system to pause the radiation so that the MLC can advance to the proper location.
'008 patent col. 5 11. 48-59 (emphasis added). The prosecution history also supports Prowess’s position: although the PTO issued four office actions70 during the prosecution history, Claims 9 and 10 were ultimately issued in the same form as initially filed by the inventors. Popple Decl. (SEALED) ¶ 61. See generally Prowess’s Opening Br. (SEALED), Ex. E (file history for '008 patent). Thus, the Court agrees with Prowess that the term “providing a signal” has a plain and ordinary meaning — to supply an indication or notification — and, when read in light of the specification, is not insolubly ambiguous.
5. “reiterative evaluation”
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
reiterative No construction required — plain Cannot be construed — insolubly evaluation_and ordinary meaning_ambiguous_
The term “reiterative evaluation” appears in dependent Claims 17 and 18. Claim 17 asserts “[t]he method of claim 16, wherein after said objective function is satisfied, reiterative evaluation in referenee to geometric and physical constraints of the collimator is not performed.” '008 patent col. 11 11. 28-31 (emphasis added). Claim 18 asserts “[t]he method of claim 17, wherein the radiation source includes a *668linear accelerator, said method further comprising: designating a limitation on operation of the linear accelerator prior to calculating the initial radiation output, wherein after said objective function is satisfied, reiterative evaluation in reference to the limitations on the operation of the linear accelerator is not performed.” Id. col. 1111.32-38 (emphasis added).
Prowess argues that no construction is required, because “reiterative evaluation” has a plain and ordinary meaning: i.e., repeated or successive evaluation. Prowess Opening Br. (SEALED) at 23. The Defendants argue that the term “does not have a widely accepted meaning or a particular meaning in the field,” and is insolubly ambiguous. Defendants’ Opening Br. (SEALED) at 41.
As discussed above, a claim is definite if “one skilled in the art would understand the bounds of the claim when read in light of the specification.” Exxon Research & Eng’g, 265 F.3d at 1375. Here, the specification — citing Figure 1, see supra Page 49 — explains:
[i]n the preferred embodiment of this invention, a simulated annealing algorithm is used in steps 67 through 70 to determine the optimal aperture shapes and corresponding weights. The optimization algorithm randomly selects a variable from the set of variables considered in the optimization process, i.e., the MLC leaf positions and the weights of the aperture shape. For the selected variable, a change of random size is sampled from a probability distribution. For instance, a Gaussian distribution could be used. In addition, the shape of the curve could change with successive iteration of the procedure.
'008 patent col. 7, 11. 40-50. The patent examiner never objected to the term on grounds of indefiniteness. Popple Decl. (SEALED) ¶ 69. See generally Prowess’s Opening Br. (SEALED), Ex. E (file history for '008 patent).
Thus, the Court agrees with Prowess that “reiterative evaluation” has a plain and ordinary meaning — repeated or successive evaluation — and, when read in light of the specification, is not insolubly ambiguous.
6. “designating”
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
designating No construction required — plain indication made by a user _and ordinary meaning_
“Designating” appears in Claims 1, 4, 18, 20, 25, 27, and 28, in reference to geometric constraints on the collimator or linac. For instance, Claim 1 asserts “[a] method for planning radiation treatment of a target area ... said method comprising: designating geometric constraints for the collimator.” '008 patent col. 9 11. 38-44 (emphasis added). Dependent Claim 4 asserts “[t]he method of claim 1, wherein the radiation source comprises a linear accelerator, said method further comprising: designating a limitation on operations of the linear accelerator prior to calculating the initial radiation dose distribution to the patient.” Id. col. 10 11. 22-27 (emphasis added). Independent Claim 20 claims “[a] computer readable medium” that is “encoded with a computer program for executing: designating geometric constraints for the collimator.” Id. col. 11 11. 42-49 (emphasis added).
Prowess argues that no construction of “designating” is required, because the term has a plain and ordinary meaning: *669“the act of identifying or indicating.” Prowess Opening Br. (SEALED) at 23, 28 (emphasis in original). The Defendants argue that “[t]hose of ordinary skill in the art of radiation treatment planning understand that a planner, such as a dosimetrist or physicist, designates or selects the constraints and parameters in the treatment planning system.” Defendants’ Opening Br. (SEALED) at 27.
The Court agrees with Prowess. First, the claim language clearly indicates that a program — as opposed to an individual — is capable of “designating” linac and collimator constraints. See '008 patent col. 11 11. 46-49 (Claim 20 asserts a “computer readable medium encoded with a computer program for executing: designating geometric constraints for the collimator”). Ambiguity in the specification cautions against inserting a “user” requirement into the construction. See Abbott Labs., 566 F.3d at 1288; Liebel-Flarsheim, 358 F.3d at 906. Namely, in describing Step 64 of Figure 171 (“Define geometric constraints for delivery mode and linac”), the specification provides: “The MLC delivery constraints for fixed field delivery are determined in a step 64. For rotation delivery in a step 64, the constraints associated with rotational delivery are also determined ....” '008 patent col. 6 11. 46-49 (italicized emphases added). The specification’s failure to indicate whether an individual must designate the constraints of the linac and collimator is conspicuous in light of Step 65 (“Decide upon clinical objectives”), wherein “the user defines the clinical objectives of the treatment plan.” Id. col. 6 11. 50-51 (emphasis added).
Because the claim language clearly indicates that “designating” can be performed by a computer program as well as an individual, the Defendants’ construction will not be adopted.
7. “selecting”
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
selecting No construction required — plain choice made by a user _and ordinary meaning_
“Selecting” appears in Claims 1, 13, 16, 25, 26, and 28.72 For instance, independent Claim 1 asserts “[a] method for planning radiation treatment of a target area ... said method comprising ... assigning an initial aperture configuration for passing the radiation beam based on the designated geometric constraints of the collimator comprising selecting a number of delivery angles for the radiation beam towards the target area and a number of apertures through which the radiation beam is directed; and selecting a number and range of arcs for the gantry .... ” '008 patent col. 9 11. 38-51 (emphases added). Independent Claim 25 asserts: “[a] method for planning radiation treatment of a target area ... said method comprising: selecting at least one of a set of parameters a) and b), wherein a) comprises a number of delivery angles for the radiation beam toward the target area and a number of apertures through which the radiation beam is directed, and wherein b) comprises a number and range of arcs for the gantry....” Id. col. 12 11. 36-46. Prowess argues that “selecting” does not require a user term; the Defendants *670contend that it does. See Prowess’s Opening Br. (SEALED) at 86; Defendants’ Opening Br. (SEALED) at 27.
As with the term “designating,” claim language strongly suggests that a user— though capable of “selecting” — is not required. Specifically, Claim 13 — which depends from independent Claim 1 — provides, “[t]he method of claim 1, wherein the selecting of the number of delivery angles and the selecting of the number and range of arcs are selected by an operator.” '008 patent col. 10 11. 56-58 (italicized emphases added). Similarly, Claim 26— which depends from independent Claim 25 — asserts, “[t]he method of claim 25, wherein selecting at least one of a) and b) is provided by an operator.” Id. col. 12 11. 66-67 (italicized emphasis added). The only distinction between the above-cited dependent claims and their independent counterparts is the additional requirement that a “user” perform the selecting. Cf. Wenger Mfg., 239 F.3d at 1233. Because each claim in a patent is “presumptively different in scope,” id., this language supports Prowess’s argument that a user may — but need not — do the “selecting.” See also SunRace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed.Cir.2003) (presumption is “especially strong” when “the limitation in dispute is the only meaningful difference between an independent and dependent claim, and one party is urging that the limitation in the dependent claim should be read into the independent claim”).
Although the doctrine of claim differentiation creates only a presumption, which can be overcome by “strong contrary evidence such as definitional language in the patent or a clear disavowal of claim scope,”73 no such evidence is present here. Specifically, although the specification suggests that a user is required to make certain selections,74 “a simulated annealing algorithm is used in steps 67 through 70 to determine the optimal aperture shapes and corresponding weights. The optimization algorithm randomly selects a variable from the set of variables considered in the optimization process.” '008 patent col. 711. (italicized emphases added). Thus, the Defendants’ proposed construction of “selecting” — defined as a “choice made by a user” — cannot stand.
8. “receiving a selected a[sic] mode for radiation treatment including one of: a fixed field intensity modulated radiotherapy, an intensity modulated arc therapy, and a hybrid treatment of intensity modulated radiotherapy and intensity modulated arc therapy”
Claim Language Prowess’s Proposed _Construction_ The Defendants’ Proposed Construction
receiving a selected a mode for radiation treatment including one of: a fixed field intensity modulated radiotherapy, an intensity modulated arc therapy, receiving a selected mode of radiation treatment, where the modes of delivery include a fixed field intensity modulated radiotherapy, an intensity modulated arc therapy, and receiving from a user a selected mode of radiation treatment, where the available modes of delivery include a fixed field intensity modulated radiotherapy, an intensity *671and a hybrid treatment of intensity modulated radiotherapy and intensity modulated arc therapy a hybrid treatment of intensity modulated radiotherapy and intensity modulated are therapy modulated are therapy, and a hybrid treatment of intensity modulated radiotherapy and intensity modulated are therapy_
The above-quoted term appears in independent Claim 20 which asserts “[a]eomputer readable medium for planning radiation treatment of a target area [that is] encoded with a computer program for executing ... receiving a selected a[sic] mode for radiation treatment including one of: a fixed field intensity modulated radiotherapy, an intensity modulated arc therapy, and a hybrid treatment of intensity modulated radiotherapy and intensity modulated arc therapy .... ” '008 patent col. 1111. 42-54.
Prowess argues that, “[a]s written, the claim simply requires receiving a selected mode of radiation treatment including fixed field, arc, and a hybrid (or combination) of both.” Prowess’s Opening Br. (SEALED) at 34. The Defendants contend that “receiving a selected [] mode” “require[s] that more than one option of the type of treatment planning delivery systems must be available for selection by the planner. Otherwise, no selection could be made.” Defendants’ Opening Br. (SEALED) at 17.
Claim 20 does not contain the word “user.” As discussed above, other claim language supports Prowess’s argument that “selecting,” as a general matter, can be performed by a user or a program. The question is whether a user is required to select, at the outset, the mode of delivery of the radiation treatment. The detailed description of the invention states that, “[d]uring treatment planning, a user is allowed to set the mode of treatment including IMRT or IMAT or a hybrid thereof.” '008 patent col. 5 11. 27-29. Citing Figure 1, the specification further provides, “[i]n a first step 60, the mode of delivery is selected. The modes of delivery include IMRT, IMAT, or hybrid IMRT.” Id. col. 6 11. 23-25. Thus, the patentee has not “demonstrated a clear intention to limit the claim scope using words or expressions of manifest exclusion or restriction.” Liebel-Flarsheim, 358 F.3d at 906 (internal quotation marks omitted). This being the case, Prowess’s construction is correct. The Court will not construe the claim to require a “user.”
9. “selecting at least one of a set of parameters a) and b)” and variations thereof
Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
selecting at least one of a No construction required— A user choosing a set of pa-set of parameters a) and b) plain and ordinary meaning rameters wherein the parameters available for selection include a), b), and a combination of a) and b)

selecting at least one of a) and b)

selecting at least one of the set of yarameters a) and b)_
The phrase “selecting at least one of a set of parameters a) and b)” — and variations thereof — appears in independent *672Claim 25 and dependent Claim 26.75 Claim 25 asserts, in relevant part, “[a] method for planning radiation treatment of a target area ... said method comprising: selecting at least one of a set of parameters a) and b), wherein a) comprises a number of delivery angles for the radiation beam toward the target area and a number of apertures through which the radiation beam is directed, and wherein b) comprises a number and range of arcs for the gantry.” '008 patent col. 12 11. 36-46. Claim 26 claims “[t]he method of claim 25, wherein selecting at least one of a) and b) is provided by an operator.” Id. col. 12 11. 66-67.
Prowess argues that the phrase requires no construction, because it has a plain and ordinary meaning. Prowess’s Opening Br. (SEALED) at 38. As with the preceding claim term, the Defendants argue that the plain and ordinary meaning of “select”— and as one of skill in the art would understand the term — requires “more than one option of the type of treatment planning delivery systems” to be available for selection “by the planner”; “[o]therwise, no selection could be made.” Defendants’ Opening Brief (SEALED) at 17.
As discussed at length above,76 the Defendants’ proposed “user” requirement is foreclosed by the doctrine of claim differentiation. Namely, Claim 26 — which depends from independent Claim 25 — asserts, “[t]he method of claim 25, wherein selecting at least one of a) and b) is provided by an operator.” Id. col. 12 11. 66-67 (italicized emphases added). Because the only distinction between Claim 26 claims and its independent counterpart is the additional requirement that a “user” perform the selecting — and each claim in a patent is presumed different in scope — the Court will not import a user requirement into the independent language. Cf. Wenger Mfg., 239 F.3d at 1233; see also SunRace, 336 F.3d at 1303.
Neither will the Court construe the claim to expressly require a “combination” of a) and b). First, unlike Claim 20— which specifically lists three “mode[s]” of radiation treatment (IMRT, IMAT, and hybrid),77 Claim 25 does not. More importantly, the Defendants’ proposed “combination” language is unnecessary because the phrase “at least” already indicates that parameters a) (a number of delivery angles and apertures) and b) (a number and range of arcs) can be selected at the same time. See '008 patent col. 12 11. 30.78 Otherwise, the claim would simply read “a) or b)”. See Chef Am., Inc. v. Lamb Weston, Inc., 358 F.3d 1371, 1373 (Fed.Cir.2004) (“[Ordinary, simple English words whose meaning is clear and unquestionable ... mean exactly what they say.”). The term requires no construction.
10. “aperture configuration for passing the radiation beam”
Claim Language Prowess’s Proposed Construction The Defendants’ Proposed Construction
aperture configuration for passing the radiation beam No construction required— plain and ordinary meaning aperture configuration, which takes into account the machine parameters, for passing the radiation beam such that the beam is deliverable
aperture configuration for the radiation beam_
*673“Aperture configuration for passing the radiation beam” appears in independent Claims 1, 16, and 25.79 By way of example, Claim 1 asserts “[a] method for planning radiation treatment of a target area ... said method comprising: designating geometric constraints for the collimator; [and] assigning an initial aperture configuration for passing the radiation beam based on the designated geometric constraints of the collimator comprising selecting a number of delivery angles for the radiation beam towards the target area and a number of apertures through which the radiation beam is directed.” '008 patent col. 9 11. 38-50 (emphasis added). “Aperture configuration” is expressly defined in Claim 1 as “a plurality of aperture shapes delivered from the selected delivery angles, selected number of apertures through which the radiation beam is directed, and the selected number and range of arcs for the gantry to the target area.” Id. col. 10 11. 4-8.
Prowess argues that the term is “readily understood to a lay person and one of skill in the art.” Prowess Opening Br. (SEALED) at 43. The Defendants assert that the ordinary meaning is “not readily apparent,” and argue that a “review of the specification” leads to their proposed construction. Defendants’ Opening Br. (SEALED) at 22. Prowess objects that there is “no credible justification for injecting these limitations into the terms, and Defendants’ positions are self-contradicting.” Prowess’s Responsive Br. (SEALED) at 13.
The Defendants cite two portions of the specification in support of their proposed construction. First, in summarizing the invention, the specification provides that, “[t]he output of the algorithm is a set of deliverable apertures and their weights, which can be transferred to the control system or a linear accelerator and delivered to a patient.” '008 patent col. 3 11. 59-62. Second, in describing a MLC, the specification notes that “static and dynamic geometric constraints determine the kind of aperture shapes that a particular MLC can form.” Id. col. 411. 46-48.
Neither supports the proposed construction. As to the requirement that the configuration “take[ ] into account the machine parameters,” this language is unnecessary because Claim 1 expressly states that the aperture configuration must be “based on the designated geometric constraints of the collimator.” See id. col. 9 11. 46-47. As for the requirement that the beam be deliverable, the cited portion of the specification (the “output” of the claimed algorithm is a set of “deliverable” apertures) has no application to the claim language at issue: the term appears in Claims 1, 16, and 25 solely in reference to “initial” planning steps that precede the algorithmic output. The parties agree that “aperture” means “shaped opening.” Joint Claim Constr. Statement (SEALED) at 1. The '008 patent defines “configuration.” See supra. No further construction is required.
11. “receiving a designation”
*674Prowess’s Proposed The Defendants’ Claim Language_Construction_Proposed Construction
receiving a No construction required — plain receiving from a user a designation designation_and ordinary meaning_
The term “receiving a designation” appears in dependent Claim 22, which asserts “[t]he medium of claim 20, wherein the radiation source comprises a linear accelerator, said computer readable medium encoded with a computer program for executing, further executes: receiving a designation of a limitation on operations of the linear accelerator prior to calculating the radiation dose distribution.” '008 patent col. 12 11. 19-25 (italicized emphasis added). Prowess argues that the term is “readily understood to a lay person and one of skill in the art.” Prowess’s Opening Br. (SEALED) at 51. The Defendants contend that “[t]hose of ordinary skill in the art of radiation treatment planning understand that a planner, such as a dosimetrist or physicist, designates or selects the constraints and parameters in the treatment planning system.” Defendants’ Opening Br. (SEALED) at 27.
Claim 22 depends from Claim 20, which — as discussed above80 — expressly contemplates that a computer program designate geometric constraints for the collimator. See '008 patent col. 11, 11. 46-49. The Court, accordingly, concluded that a user is not required to perform the act of “designating.” Supra Page 60. Claim 22 similarly asserts, on its face, a computer program that is capable of receiving the designation once made. No construction is required.
12. “until the objective function is satisfied”; “that satisfies an objective function”
Prowess’s Proposed The Proposed Defendants’ Claim Language_Construction_Construction_
until the objective function No construction required— Cannot be construed— is satisfied plain and ordinary meaning insolubly ambiguous that satisfies an objective function_
Finally, the parties dispute the definiteness of “until the objective function is satisfied” and “that satisfies an objective function.” The former term appears in Claims 1,16, 20, and 25; the latter appears in '591 patent Claims 3 and 4. For instance, Claim 1 asserts “[a] method for planning radiation treatment of a target area ... said method comprising ... recalculating the altered radiation dose distribution to the patient and re-evaluating the altered radiation output for the re-altered aperture configuration until the objective function is satisfied, wherein the objective function scores the radiation treatment plan quality and is a function of the altered radiation dose distribution at a given iteration.” '008 patent cols. 9-10 (emphasis added).
Prowess contends that the terms do not require construction because they carry plain and ordinary meaning, Prowess’s Opening Br. (SEALED) at 55; the Defendants argue that the terms are “not amenable to construction” and insolubly ambiguous, Defendants’ Opening Br. (SEALED) at 37. Specifically, the Defendants note that “each of the asserted *675claims fails to state or suggest what criteria a person of ordinary skill in the art would use to determine whether the objective function has been ‘satisfied,’ if in fact satisfying an objective function were even possible.” Defendants’ Opening Br. (SEALED) at 38. Instead, “[a] user of the claimed method or computer readable medium would be free to select any criteria for satisfying an objective function, and accordingly, determining whether the objective function were satisfied, again if that were possible, would vary from user to user.” Id. Because the objective function is “necessary” to practice the alleged invention, the Defendants conclude that all of the '008 patent claims are invalid. Id. at 39-40.
The Defendants rely on Honeywell International, Inc. v. International Trade Commission, 341 F.3d 1332 (Fed.Cir.2003) in support of their invalidity contention. The patent in Honeywell required that yarn produced by the claimed process “fall within a specified MPE range at some point during the process.” Id. at 1335. The patent defined “MPE” as “the difference between the specimen melting point (M.P.) and the melting point (M.P.Q.) of a specimen after subsequent rapid liquid nitrogen quenching of an encapsulated [differential scanning calorimeter] sample from the melt.” Id. (internal quotation marks omitted). However, neither the claims, the written description, nor the prosecution history referenced any of the four known preparation methods that could be used to measure the MPE. Id. at 1339. The Federal Circuit agreed with the Commissioner that the claims were insolubly ambiguous, and hence indefinite, with respect to a required sample preparation method. Id. at 1340.
According to Prowess, the '008 patent does not specify satisfaction criteria “in an absolute sense” because the criteria are necessarily different for each treatment plan, depending on, among other things, tumor location, dose prescription, linac limitations, tissue type, etc. Prowess Responsive Br. (SEALED) at 23. Prowess argues that the claims are not invalid as indefinite because “[a] person having ordinary skill in the art would readily understand how to define termination criteria for satisfying the objective function.” Id. (citing Marley Mouldings v. Mikron Indus., Inc., 417 F.3d 1356, 1360-61 (Fed.Cir.2005) (§ 112 ¶ 2 is satisfied when the relevant values can be calculated, measured, or “easily obtained”)). Prowess’s expert, Doctor Popple, asserts that “[objective functions and optimization have known methodologies to those having ordinary skill [in] the art.” Popple Supplemental Decl. (SEALED) ¶ 33.
Critically, the Defendants do not object to the term “objective function” as insolubly ambiguous;81 indeed, for the reasons stated above, the Court will adopt the Defendants’ proposed construction of the term to denote “a mathematical function expressing a set of user-defined clinical objectives of the treatment plan to be optimized.” See supra Page 53. The Defendants challenge the definiteness of determining when that function has been “satisfied.” However, the specification explains that the optimization procedure “ceases” “[b]ased on pre-defined termination criteria which are dictated by the optimization algorithm.” '008 patent col. 8 11. 3-5; id. col. 8, 11. 6-10 (“The plan with the optimal value of the objective function is deemed the optimal plan. This optimum treatment plan is a set of deliverable aperture shapes and the intensities associated with each aperture shape.”). Thus, the term is not insolubly ambiguous.
*67613. Additional Invalidity Contentions
In addition to arguing that certain terms are insolubly ambiguous, the Defendants assert that several of the asserted claims are invalid. Defendants’ Opening Br. (SEALED) at 33-37, 41-43. Specifically, the Defendants argue that Claims 16-19 and 25-27 do not “particularly point out and distinctly claim the subject matter which the patentee regards as his invention,” and Claims 2 and 20-24 are indefinite. Id. “Ambiguity, undue breadth, vagueness, and triviality are matters which go to claim validity for failure to comply with 35 U.S.C. § 112 ¶ 2, not to interpretation or construction.” Intervet Am., Inc. v. Kee-Vet Labs., Inc., 887 F.2d 1050, 1053 (Fed.Cir.1989); see also Rhine v. Casio, Inc., 183 F.3d 1342, 1346 (Fed.Cir.1999) (defendants “cannot avoid a full-blown validity analysis by raising the specter of invalidity during the claim construction phase”). Because the Defendants’ arguments as to claim invalidity are premature, the Court will not consider them here.
C. Construed Terms
For the reasons stated above, the disputed claim terms will be construed as follows:
Term Construction
radiation output measure of the rate of radiation delivered by the linac__
minimal accurate dose amount minimum amount of dose to produce an accurate beam_
objective junction a mathematical function expressing a set of user-defined clinical objectives of the treatment plan to be optimized_
providing a signal Plain and ordinary meaning
reiterative evaluation Plain and ordinary meaning
designating Plain and ordinary meaning
selecting Plain and ordinary meaning
receiving a selected a mode for radiation treatment including one of: a fixed field intensity modulated radiotherapy, an intensity modulated arc therapy, and a hybrid treatment of intensity modulated radiotherapy and intensity modulated arc therapy receiving a selected mode of radiation treatment, where the modes of delivery include a fixed field intensity modulated radiotherapy, an intensity modulated arc therapy, and a hybrid treatment of intensity modulated radiotherapy and intensity modulated arc therapy_
selecting at least one of a set of parameters a) and b); selecting at least one of a) and b); and selecting at least one of the set of parameters a) and b)_ Plain and ordinary meaning
aperture configuration for passing the radiation beam; aperture configuration for the radiation beam_ _ Plain and ordinary meaning
receiving a designation Plain and ordinary meaning
until the objective function is satisfied; satisfies an objective function_ that Plain and ordinary meaning
IV. Conclusion
For the reasons stated above, the Defendants’ motion for leave to file amended answers will be denied; the Defendants’ motion to supplement the record will be granted; and the disputed claims will be construed as discussed herein,
*677ORDER
For the reasons discussed in the accompanying Memorandum Opinion, it is, this 9th day of July, 2013, ORDERED that:
1. The Defendants’ motion for leave to file amended answers and defenses to the second amended complaint, and counterclaims (ECF No. 126) BE, and HEREBY IS, DENIED;
2. The Defendants’ motion for leave to supplement the record in support of their opening claim construction brief (ECF No. 149) BE, and HEREBY IS, GRANTED;
3. The claims as defined in the Memorandum Opinion will govern this litigation; and
4. The Clerk of the Court shall send copies of this Memorandum Opinion and Order to counsel for the parties.

. Nucletron Corporation ("Nucletron”) and Philips Nuclear Medicine, Inc., formerly known as Philips Medical Systems (Cleveland), Inc. ("Philips”). Second Am. Compl.


. Facts common to the pending issues are included here; facts unique to the Defendants’ motions are included in the analysis of the respective motion.


. RaySearch was founded in 2000 by Doctor Johan Lóf — RaySearch's President and CEO — and other researchers from the Karolinska Institutet. Defendants' Opening Br. (SEALED) at 6.


. Elekta does business under the trade name "Nucletron Corporation” in Maryland. Nucletron Answer to Second Am. Compl. ¶ 3.


. I.e., a shaped opening. Joint Claim Constr. Statement (SEALED) at 1.


. "Popple” is Prowess’s expert, Doctor Richard A. Popple.


. The radiation delivered from each aperture is called a "segment.” Popple Decl. (SEALED) ¶ 20.


. Fixed-field also describes treatment where the gantry is rotated between fixed-field beams. See Popple Decl. (SEALED) ¶ 21. The beam is "off” while the gantry is rotating. See Hr'g 7:7-13.


. The "intensity" of a radiation beam refers to the amount of radiation that accumulates at a specific location of the treatment portal defined by the linac. See generally '008 patent (ECF No. 87-1 (SEALED)) col. 5 11. 3-5.


. Also known as “conformal.” Popple Decl. (SEALED) ¶ 24.


. The '008 patent is titled "Method for the Planning and Delivery of Radiation Therapy.” The patent describes and claims “[a] new optimization method for generating treatment plans for radiation oncology,” effective for IMRT, IMAT, and hybrid IMRT. '008 patent Abstract. The '008 patent contains 28 claims. See '008 patent cols. 9-14. The '591 patent is a continuation of the '008 patent and contains four claims. See '591 patent col. 10.


. See, e.g., '008 patent col. 6,11. 4-22.


. The " 'SmartArc' module.” Second Am. Compl. ¶ 19.


. Prowess alleged two counts of patent infringement against the Defendants and sought: (1) entry of judgment in favor of Prowess and against the Defendants; (2) damages "adequate to compensate Prowess for the infringement that has occurred,” with pre judgment interest and no less than a "reasonable royalty” under 35 U.S.C. § 284; (3) a finding that the Defendants' infringement was willful, warranting increased damages and attorney's fees under 35 U.S.C. §§ 284 and 285; (4) a preliminary and permanent injunction prohibiting the Defendants from further "infringement, inducement, and/or contributory infringement”; and (5) “such other relief that this Court deems just and proper.” Second Am. Compl. at 7-8.


. In compliance with the scheduling order, ECF No. 43 at 8 (I.C. 11(b)), the parties presented agreed-upon and disputed constructions of terms and claims, and identified witnesses expected to testify at the claim construction hearing. See generally ECF No. 91 (SEALED). All parties reserved the right to "amend or supplement” their claim constructions — and evidence in support of those constructions — based on expert opinions, ongoing discovery, or an opposing party's proposed constructions. ECF No. 91-1 (SEALED) at 2 nn. 1, 3; ECF No. 91-2 (SEALED) at 2 nn. 1, 3.


. The request for expedited briefing was denied. See ECF No. 115.


. An answer is a pleading. Fed.R.Civ.P. 7(a)(2).


. Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.2008).


. HCMF Corp. v. Allen, 238 F.3d 273, 276 (4th Cir.2001) (internal quotation marks omitted); see also Sanders v. Mosaic Co., 418 Fed.Appx. 914, 918 (Fed.Cir.2011) ("A motion to amend a pleading is a procedural matter governed by the law of the regional circuit.”).


. Cook v. Howard, 484 Fed.Appx. 805, 814-15 (4th Cir.2012) (per curiam); see Nourison Rug, 535 F.3d at 298 ("[A]fter the deadlines provided by a scheduling order have passed, the good cause standard must be satisfied to justify leave to amend the pleadings.”); id. at 299 ("We refuse” to "read[] Rule 16(b) in light of Rule 15(a)'s liberal allowances.”); see also, e.g., Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir.2008) ("[T]o permit district courts to consider motions to amend pleadings under Rule 15(a) without regard to Rule 16(b) would render scheduling orders meaningless and effectively ... read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil Procedure.” (internal quotation marks omitted)).


. Further amendments to the scheduling order have occurred, but are not relevant to the Defendants’ pending motion. See ECF Nos. 78, 84, 102, 137, 241.


. The Federal Circuit has characterized the defense as the "atomic bomb of patent law.” Therasense, 649 F.3d at 1288.


. 37 C.F.R. § 1.56(a); see also Honeywell Int’l Inc. v. Universal Avionics Sys. Corp., 488 F.3d 982, 999 (Fed.Cir.2007).


. Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d 1285, 1290 (Fed.Cir.2012).


. Rule 9(b) provides that, in alleging fraud or mistake, a party "must state with particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”


. Almost two years after deciding Exergen, the Federal Circuit held in Therasense that, to prevail on a claim of inequitable conduct, an accused infringer must prove — by clear and convincing evidence — that the applicant mis- • represented or omitted material information with the specific intent to deceive the PTO. 649 F.3d at 1287. Therasense further held that the materiality required to establish inequitable conduct is "but-for” materiality. Id. at 1291. Prior art is but-for material if the PTO “would not have allowed a claim had it been aware of the undisclosed prior art.” Id. With respect to the intent to deceive, the specific intent must be "the single most reasonable inference able to be drawn from the evidence.” Id. at 1290 (emphasis added). "In other words, the accused infringer must prove by clear and convincing evidence that the applicant knew of the reference, knew that it was material, and made a deliberate decision to withhold it.” Id.
Therasense generated a split among district courts about the effect — if any — of its holding on Exergen’s pleading requirements. Cutsforth, Inc. v. LEMM Liquidating Co., No. 12-cv-1200 (SRN/JSM), 2013 WL 2455979, at *4 n. 9 (D.Minn. June 6, 2013) (collecting cases). The 'Federal Circuit resolved this uncertainty in Delano Farms Co. v. California Table Grape Commission, 655 F.3d 1337 (Fed.Cir.2011), which held that, to survive a motion to dismiss, an inequitable conduct counterclaim need only recite facts “from which the court may reasonably infer that a specific individual both knew of invalidating information that was withheld from the [PTO] and withheld that information with a specific intent to deceive the [PTO].” Id. at 1350.


. The Defendants’ proposed amendments are substantively identical. See ECF Nos. 126 — 1 to -3. For the sake of brevity, this *650memorandum opinion will refer exclusively to RaySearch’s (ECF No. 126-1).


. See Regents of Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1570 (Fed.Cir.1997) ("Information is material if a reasonable examiner would have considered it important to the patentability of a claim.” (emphasis added)); see also 37 C.F.R. § 1.56(a) ("The duty to disclose information exists with respect to each pending claim until the claim is can-celled or withdrawn from consideration, or the application becomes abandoned.” (emphases added)).


. See Larson Mfg. Co. v. Aluminart Prods. Ltd., 559 F.3d 1317, 1333 (Fed.Cir.2009) (finding information cumulative to art of record that taught the "same combination” of claim limitations taught in withheld reference).


. “Prior art” is defined as "[k] knowledge that is publicly known, used by others, or available on the date of invention to a person of ordinary skill in an art, including what would be obvious from that knowledge.” Black’s Law Dictionary 126 (9th ed. 2009). Prowess's opposition to the motion for leave to amend "reserves the right and does not waive any argument” that the withheld references do not qualify as prior art. ECF No. 151 (SEALED) at .8 n. 2.


. The Defendants contend that they have satisfied Rule 9(b)'s requirements, as interpreted in Exergen, by “stating that the withheld references are material to the patentability of all claims of the asserted patents.” ECF No. 164 (SEALED) at 7 (emphasis added). However, Exergen expressly requires a higher level of specificity — even at the pleading stage — for allegations of inequitable conduct.
The Defendants note that, "[t]o the extent that the Court concludes that a claim-by-claim analysis is required,” they attached to their reply brief the invalidity charts provided to Prowess as part of the Defendants’ Initial Disclosure of Invalidity Contentions. ECF No. 164 (SEALED) at 7 n. 4. To the extent the Defendants are capable of adequately pleading inequitable conduct, it is their burden to file a proposed amended complaint that does so. The Court will not write additional allegations into the amended pleading before it.


. MPEP §§ 2001.04, 2001.05, 2001.06(b). Countercls. ¶ 10.


. Under the Rule, information is material to patentability when it is not cumulative to information of record, and it
refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability. 37 C.F.R. § 1.56(b).


. E.g., In re Hubbell, 709 F.3d 1140, 1146 (Fed.Cir.2013); see also Foreword, USPTO.gov (Sept. 13, 2012, 5:28 PM), http://www. uspto.gov/web/offices/pac/mpep/mpep-0015foreword.html ("The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.”).


. D.M. Shepard et al.. Direct Aperture Optimization: A Turnkey Solution for Step-and-Shoot IMRT, 29 Med. Physics 1007 (2002) (the "Turnkey article”). Countercls. ¶ 15. At his November 28, 2012 deposition, Shepard stated that he had referenced De Gersem because of its relevance "in the field.” ECF No. 127 (SEALED), Ex. 8 (SEALED) 110:22 to 111:4.
At his October 22, 2012 deposition, Yu admitted to having read De Gersem in 2001. ECF No. 127 (SEALED), Ex. 4 (SEALED) 67:13-18.


. D.M. Shepard et al., Aperture-Based Inverse Planning. Countercls. ¶ 16.


. "Upon information and belief,” Shepard "saw” the Lóf thesis soon after the Turnkey article was published. Countercls. ¶ 17. Upon information and belief, Shepard also read two white papers describing the accused technology “around the time" the '008 and '591 patents were published in 2003 and 2004, respectively. Id. (citing Bjorn Hardemark et al., Direct Machine Parameter Optimization with RayMachine in Pinnacle3, RaySearch White Paper (2003); Bjorn Hardemark et al., P3 IMRT Direct Machine Parameter Optimization, Pinnacle 3 White Paper (2004) (together, "White Papers”). Id. The White Papers cite the Lóf thesis. Id.


. Bortfeld was cited in the Turnkey article’s general description of prior art techniques; Tervo and De Gersem were cited as examples of previous research and publications on methods for eliminating the necessity of separate instrument fitting in optimization of radiation treatment plans. Countercls. ¶¶ 22-23.


. E.g., that the inventors disclosed Bortfeld but not Tervo, and patentability of the '008 patent claims was "repeatedly” argued based on the representation that prior art did not consider machine parameters during optimization, despite the inventors’ awareness that it did. Countercls. ¶¶ 34-37, 39.


. See also ECF No. 164 (SEALED) at 8 (arguing that the inventors' citation of the withheld references — except the Lóf thesis — is “enough to show a reasonable inference of deceptive intent”).


. Prowess has submitted evidence that, during the peer-to-peer review process of the Turnkey article, the inventors recognized (and shared) significant differences between their optimization approach and the approaches discussed in De Gersem and Tervo. See ECF No. 151-2 (SEALED) at 3-4.


. I.e., using DAO to "plan for” fixed-field, arc, and a combination of fixed-field and arc delivery. Countercls. ¶ 42.


. These allegations are upon information or belief as to the Math Resolutions disclosures. Countercls. ¶¶ 59-60. "Pleading on 'information and belief is permitted under Rule 9(b) when essential information lies uniquely within another party's control, but only if the pleading sets forth the specific facts upon which the belief is reasonably based.” Exergen, 575 F.3d at 1330.


. Before September 16, 2011, 35 U.S.C. § 102(a) provided that a person "shall be entitled to a patent” unless “the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.” On September 16, 2011, the section was rewritten to provide that a person is entitled to a patent unless, inter alia, "the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.” Pub. L. No. 112-29, § 3(b)(1), 125 Stat. 284, 286. No party has addressed the amended statute, which does not appear to apply here. See Pub. L. No. 112-29, § 3(n) (“Except as otherwise provided in this section, the amendments made by this section shall take effect upon the expiration of the 18-month period beginning on the date of the enactment of this Act ...”).


. Countercls. ¶¶ 43, 47, 51, 55, 59.


. E.g., ECF No. 151 (SEALED) at 8.


. The Court need not consider Prowess's alternative arguments — under Fed.R.Civ.P. 15(a)(2) — that amendment would be futile and prejudicial, and the motion resulted from the Defendants' lack of diligence and was in bad faith. ECF No. 151 (SEALED) at 3-5, 19-21.


. In addition to inequitable conduct, the Defendants’ proposed answer sought to add as affirmative defenses and counterclaims unclean hands and infectious unenforceability. See generally ECF No. 126-1. The Defendants offer no additional facts to support a claim for unclean hands, and the claim for infectious unenforceability derives, necessarily, from the inequitable conduct allegations. See, e.g., Countercls. ¶ 62 (alleging that the '591 patent is unenforceable under the doctrine of infectious unenforceability because of inequitable conduct during the prosecution of the '008 patent, of which it is a continuation). Accordingly, these claims also fail.


. The 54-page PowerPoint is entitled "Method for the Planning and Delivery of Radiation Therapy," and is attached as Exhibit A to the Defendants’ motion. See ECF No. 149-2. Shepard and Earl are listed as coauthors. Id. The PowerPoint includes four topics, including a summary of the DAO technique and a discussion distinguishing related patent No. 5,596,619 (the "Carol patent") from the inventors’ proposed method. See id. at 29-55. The PowerPoint was not publicly available, nor was it added to the '008 and '591 patents' respective prosecution histories. ECF No. 168 (SEALED) ¶ 13; id., Exs. 3, 4.


. Prowess contends that the Defendants’ motion is governed by Local Rule 805.1 ("Cases Involving Claims of Infringement”), which provides that "[a]mendment of a Claims Chart or a Responsive Claims Chart may be made only on stipulation of all parties or by Order of the Court, which shall be entered only upon a showing of excusable subsequent discovery of new information or extraordinary good cause." Local Rule 805.1(e) (D.Md. 2011); see ECF No. 168 (SEALED) at 5-6. Prowess also cites Federal Rule of Civil Procedure 16(b)(4), which, as discussed above, provides that a scheduling order may be modified only for good cause. ECF No. 168 (SEALED) at 6. Because the Defendants do not seek to amend any claims chart, and no deadlines in the scheduling order are modified by the Defendants' motion, neither rule applies.


. According to Prowess, Shepard "located” the PowerPoint — after producing a "substantial” number of other documents pursuant to subpoena about two weeks earlier — "close to” 5:00 p.m. on November 27, 2012. ECF No. 168 (SEALED) ¶¶ 3-4; id., Ex. 1. Shepard provided the document to his counsel, who is also counsel for Prowess. Id. ¶ 4. On November 28, 2012, counsel for Prowess processed, Bates-stamped, and produced the PowerPoint during Shepard’s deposition. Id. ¶ 5.


. "Intrinsic” evidence consists of the patent claims, the specification, and the prosecution history in the PTO. Phillips v. AWH, 415 F.3d 1303, 1316-17 (Fed.Cir.2005) (en banc). "The prosecution history constitutes a public record of the patentee's representations concerning the scope and meaning of the claims, and competitors are entitled to rely on those representations when ascertaining the degree of lawful conduct, such as designing around the claimed invention.” Hockerson-Halberstadt, Inc. v. Avia Grp. Int’l, Inc., 222 F.3d 951, 957 (Fed.Cir.2000). Similarly, in construing claims, courts consider the prosecution history to determine whether "the patentee disclaimed or disavowed subject matter, narrowing the scope of the claim terms.” ACTV, Inc. V. Walt Disney Co., 346 F.3d 1082, 1091 (Fed.Cir.2003). The prosecution history comprises the “entire record of proceedings” in the PTO, including "all express representations made by or on behalf of the applicant to the examiner to induce a patent grant ... including] ... arguments made to convince the examiner that the claimed invention meets the statutory requirements of novelty, *658utility, and nonobviousness.” Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed.Cir.1985).


. U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed.Cir.1997), cert. denied, 522 U.S. 950, 118 S.Ct. 369, 139 L.Ed.2d 287 (1997).


. The “specification” is "[t]he part of a patent application describing how an invention is made and used, the best mode of operation of the claimed invention, and the inventor’s claims.” Black’s Law Dictionary 1528 (9th ed. 2009).


. Also termed "file wrapper,” the prosecution history is "[t]he complete record of proceedings in the [PTO] from the initial application to the issued patent or trademark; specifically], a patent or trademark-registration application together with all documentation, correspondence, and any other record of proceedings before the PTO concerning that application.” Id. at 704.


. Bd. of Trs. of Leland Stanford Junior Univ. v. Roche Molecular Sys., Inc., 528 F.Supp.2d 967, 976 (N.D.Cal.2007).


. Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.Cir.2005) (internal quotation marks omitted), cert. denied, 546 U.S. 1170, 126 S.Ct. 1332, 164 L.Ed.2d 49 (2006).


. Phillips, 415 F.3d at 1313.


. Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.Cir.1996).


. C.M.L. s.r.l. v. Ineco Indus. Navarra de Equipos y Comercio, S.A., 177 F.Supp.2d 442, 445 (D.Md.2001) (internal citation omitted).


. Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed.Cir.1995), cert. denied, 516 U.S. 987, 116 S.Ct. 515, 133 L.Ed.2d 424 (1995).


. The parties agree that, to the extent claim terms appear in both patents, the terms should be construed “substantially similarly.” Joint Claim Constr. Statement (SEALED), *661Ex. B at 1 n. 2. For ease of reference, the Court's discussion of the disputed terms will refer exclusively to the '008 patent specification and claims.


. Although the parties emphasize the appearance of "radiation output” in Claim 23, the term also appears in Claims 1, 5, 18, and 25. Claim 1 asserts, in relevant part, "[a] method for planning radiation treatment of a target area ... said method comprising ... calculating an altered radiation dose distribution to the patient based on the altered aperture configuration and re-evaluating the altered radiation output against the objective function." See generally '008 patent col. 9 (emphasis added). Claim 5, a dependent claim, asserts "[t]he method of claim 4, wherein the limitation on operations of the linear accelerator comprise at least one of: a radiation output rate....” Id. col. 10 ll. 28-30 (italicized emphasis added). Claim 18, also a dependent claim, states "[t]he method of claim 17, wherein the radiation source includes a linear accelerator, said method further comprising: designating a limitation on operation of the linear accelerator prior to calculating the initial radiation output ...." Id. col. 11 ll. 32-35 (italicized emphasis added). Finally, claim 25 references "[a] method for planning radiation treatment of a target area ... said method comprising ... re-calculating the altered radiation output ... until the objective function is satisfied." See generally id. col. 12 (emphasis added).


. Prowess’s Opening Br. (SEALED) at 46.


. Popple Deck (SEALED) ¶ 124.


. See also '008 patent col. 3 11. 49-53 ("The optimization process generally involves modifying the shape or weight of the apertures, determining if the modification violates the delivery constraints, and, finally, accepting and rejecting such modifications based on the rules of the optimization.”).


. The term also appears in Claim 4 of the '591 patent.


. '008 patent col. 6 1. 3.


. Prowess argues that the doctrine of claim differentiation requires the Court to adopt its construction. See, e.g., Prowess’s Opening Br. (SEALED) at 14. Specifically, Prowess notes that dependent Claim 13 — which depends from Claim 1 — and dependent Claim 26 — which depends from Claim 25 — expressly reference an "operator,” and "no such requirement” can be found in the claims where “objective function” appears. Id. Under the doctrine of claim differentiation, "the presence of a dependent claim that adds a particular limitation raises a presumption that the limitation in question is not found in the independent claim.” Liebel-Flarsheim, 358 F.3d at 910.' The Court does not agree that the doctrine applies here, given that the limitation in dispute is not the only meaningful difference between the dependent and independent claims at issue. See Wenger Mfg., Inc. v. Coating Machinery Sys., Inc., 239 F.3d 1225, 1233 (Fed.Cir.2001) ("Claim differentiation, while often argued to be controlling when it does not apply, is clearly applicable when there is a dispute over whether a limitation found in a dependent claim should be read into an independent claim, and that limitation is the only meaningful difference between the two claims.”). More importantly, the presumption — to the extent it arises — can be overcome when "the circumstances suggest a different explanation.” Liebel-Flarsheim, 358 F.3d at 901. For the reasons stated above, such circumstances are present here.


. “Office action” refers to a patent examiner’s communication with a patent applicant, "usu[ally] to state the reasons for denying an application.” Black’s Law Dictionary 1190 (9th ed. 2009). “Final Office action” denotes the examiner’s determination that an application is not allowable. Id.


. See supra Page 49.


. The term also appears in '591 patent Claims 1 and 2.


. InterDigital Commc'ns, LLC v. Int’l Trade Comm’n, 690 F.3d 1318, 1324 (Fed.Cir.2012); see also id. at 1325 ("The administrative law judge’s construction of the term "code” in claim 1 as meaning "spreading code” renders claim 5 superfluous, a result that counsels strongly against that construction.”).


. E.g., '008 patent col. 6 11. 25-28 ("If fixed field IMRT or hybrid IMRT is selected, in a step 61, the user must select the delivery angles and the number of apertures assigned to each angle.” (italicized emphases added)).


. The phrase also appears in '591 patent Claims 1 and 2.


. See supra Pages 61-62.


. See '008 patent col. 11 11. 50-54.


. Claim 26 similarly provides for “[t]he method of claim 25, wherein selecting at least one of a) and b) is provided by an operator.” '008 patent col. 12 11. 66-67 (italicized emphasis added).


. A variant appears in '591 patent Claim 1.


. See supra Pages 58-60.


. See supra Page 47.